Citation Nr: 0838249	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating evaluation for bilateral 
hearing loss, evaluated as 10 percent disabling from April 
12, 2007 and 0 percent disabling prior to April 12, 2007.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

In July 2003, the veteran requested an increase in his 
disability evaluation for bilateral hearing loss. In a 
January 2004 rating decision, the RO continued the 
noncompensable evaluation. In October 2006, the Board 
remanded the claim for further procedural development. In a 
May 2007 rating decision, the RO increased the veteran's 
evaluation from noncompensable to 10 percent disabling, 
effective April 12, 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

In the Board's October 2006 remand, the Board stated it is 
without medical expertise to ascertain whether the January 
2004 audiology consult, or any other evidence generated 
subsequent thereto, supports a higher disability rating for 
bilateral hearing loss. Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Therefore, this matter is remanded to the RO/AMC in order to 
have the complete results of the January 28, 2004 VA 
audiological examination, including results of the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test, associated with the claims file.  

This matter was previously remanded by the Board in October 
2006 with the following instructions: 

The RO/AMC will cause the veteran's claims folder 
to be examined by a VA audiologist who will be 
requested to report as to whether January 2004 
treatment records, or any other subsequently 
received medical records, alters the clinical 
findings of August 2003 as to the disability 
rating as assigned under 38 C.F.R. §§ 4.85 and 
4.86. If appropriate, the RO/AMC may direct any 
other clinical studies, including a new 
audiological test.

In an August 2007 addendum, a VA audiologist reviewed the 
claims file and the January 28, 2004 hearing examination. The 
audiologist gave the results of the examination, however, did 
not include threshold audiometric findings, which are 
necessary for disability evaluation purposes. The examiner 
stated that a comparison of these results indicated slightly 
better thresholds than those obtained at the audio 
examination on April 11, 2007 and further opined the slight 
decrease in some of the thresholds for the January 2004 
examination were more than likely due to the natural 
progression of the loss.  

Because the remand directives have not been completed, the 
appeal is again remanded. Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Holding that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The 
veteran may also submit any evidence or 
further argument relative to the claim 
at issue.

2.	The RO/AMC shall contact VA and secure 
the  complete results of the January 
28, 2004 VA audiological examination, 
including results of the controlled 
speech discrimination tests together 
with the results of the pure tone 
audiometry test, and associate the 
information with the claims file.  

If the above results are determined to 
be unavailable, then a memorandum 
indicating such shall be written and 
associated with the file. 

3.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




